Stephens, J.
1. The evidence authorized the finding by the Industrial Commission that the claimant’s husband received a fall which caused^ the rupture of an internal ulcer from which death ensued, and that the injury arose out of and in the course of the employment.
2. The evidence authorized the inference that the representative of the injured employee immediately gave notice of the injury to the immediate superior of the injured employee, and therefore a written notice to the employer was not necessary. See workmen’s compensation act as amended, Ga. L. 1923, p. 93, sec. 23.
3. The question as to venue, not having been raised before the Industrial Commission, will be treated as having' been waived. See workmen’s compensation act, Ga. L. 1920, p. 197, sec. 56. It can not be raised for the first time on appeal to the superior court. United States Fidelity & Guaranty Co. v. Christian, ante, 447.
4. The judge of the superior court did not err in affirming the award to the claimant made by the Industrial Commission.

Judgment afjvi’med.


Jenkins, P. J., and Bell, J., concur.

Ralph G. Sims, for plaintiff in error.
Key, McClelland & McClelland, contra.